Citation Nr: 1637123	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to November 1953, February 1954 to March 1958, and January 1968 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran initially filed a claim of entitlement to service connection for a nervous breakdown.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, which shows a diagnosis of PTSD, the Board has re-characterized the issue as shown on the title page.

In order to establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an April 1982 Board decision, service connection for a psychiatric disorder was denied.  The Veteran did not perfect a timely appeal from this denial.

2. Additional evidence received since the April 1982 Board decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD.

3. The Veteran has been diagnosed with PTSD based on his fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of his service.


CONCLUSIONS OF LAW

1. The April 1982 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1100 (2015).

2. Evidence received since the April 1982 Board decision is new and material to the service connection claim for an acquired psychiatric disability, to include PTSD, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

The Veteran asserts he has PTSD related to service.  In April 1958, the Veteran filed a claim for a nervous breakdown.  The claim was denied in an August 1958 rating decision, which found the schizophrenic reaction which occurred in-service was a transient or acute condition; therefore, not ratable under VA regulations.  The denial was confirmed in an April 1981 rating decision.  The Veteran's claim was remanded in an October 1981 Board decision.  An April 1982 Board decision denied the Veteran's claim, finding it was not shown that the Veteran currently suffered from a chronic psychiatric disorder related to the acute episode in-service.  The April 1982 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for an acquired psychiatric disability regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  For evidence to be new and material for the Veteran's claim for an acquired psychiatric disorder, it has to show that the Veteran currently suffers from a chronic psychiatric disorder related to service.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

One piece of evidence submitted subsequent to the April 1982 Board decision in support of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder includes an October 2010 statement from private psychologist Dr. J.G.L. that states during his many discussions with the Veteran, "it was obvious that he had experienced some trauma while in the Air Force in Vietnam."  Dr. J.G.L. continued that:
      
When I first met him in the 1982 [the Veteran] met the criteria for PTSD, but was able to hide his symptoms from others and function effectively despite the symptoms.  I saw him last on May 10, 2010.  He still suffers from PTSD, but his condition is worsening.  I administered the PTSD Checklist-Military Version (PCL-M) and he scored above cutoff to test positive for PTSD established by researchers at the VA's National Institute of PTSD.

Dr. J.G.L. then diagnosed the Veteran with PTSD, chronic due to military combat.  

As Dr. J.G.L's statements relate to the unestablished fact, namely diagnosing the Veteran with a psychiatric disorder related to service, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

II. Service Connection

The Veteran avers service connection for PTSD related to active military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran alleges that he has PTSD as a result of military service that caused him to be in constant fear of his life.  A review of one of the Veteran's DD Form 214 states he received the National Defense Service Medal.  Another DD Form 214 shows that he served in Vietnam and his military occupational specialty was personnel technician.  He was awarded the Vietnam service medal.  The Board has found no reason to doubt the Veteran's credibility in this regard and finds the Veteran's statements to be consistent with the facts and circumstances of his active service.  Indeed, the January 2013 statement of the case notes that his stressor was conceded.  

VA treatment records beginning in December 2004 note the Veteran had a positive PTSD screen.  A February 2009 VA treatment record written by a psychiatrist notes the Veteran reported he was at an air base in Vietnam and was "subjected to shellings and had trouble sleeping.  They mainly blew up the runways but sometimes they missed and his [sic] the barracks.  They never knew what they were going to bomb.  He saw injured and dead service people."  The record notes he was diagnosed with PTSD.  

An October 2010 statement from psychologist Dr. J.G.L. states that he first met the Veteran in 1982 when he was in charge of a VA Vet Center.  At that time, he found the Veteran met the criteria for PTSD.  He since retired from the VA and moved to private practice.  During his many discussions with the Veteran, "it was obvious that he had experienced some trauma while in the Air Force in Vietnam. . . Though he was in support, personnel and admin unit, he was based in an area with frequent shelling and the ever present danger of ambush whenever troops moved along the roads."  Additionally, Dr. J.G.L. states that he last saw the Veteran on May 10, 2010, and administered the PTSD Checklist-Military Version.  The Veteran scored above the cutoff to test positive for PTSD established by researchers at the VA's National Institute of PTSD.  Dr. J.G.L. diagnosed the Veteran with PTSD, chronic due to military combat.  

The Veteran was afforded a VA psychiatric evaluation in January 2013.  The examiner opined that the Veteran did not meet the DSM-IV diagnostic criteria for the diagnosis of PTSD based on objective test results and diagnostic clinical interview from the examination.  Additionally, the examiner noted that "[p]revious diagnosis made through the Mobile VA outpatient mental health clinic were based on subjective report of symptoms with no objective evidence to substantiate the clinical diagnosis."  

The Veteran was afforded another VA psychiatric evaluation in September 2015.  The examiner found that the Veteran's symptoms did not meet the diagnosis criteria for PTSD under DSM-5 criteria and he did not have a mental disorder that conformed to DSM-5 criteria.  The examiner opined that there is no objective evidence or data to support the diagnosis of PTSD at this time.  Also, his "previous diagnosis of PTSD from Mobile VA mental health does not appear to have been based on any objective evidence and likely used a more relaxed criteria common in treatment settings.  He does not currently report sufficient symptoms that would be consistent with the diagnoses of anxiety, depression, sleep disturbance or other mood/anxiety disorder at this time."  

The Board finds that the record, as it currently stands, contains both evidence for and against the claim.  Notably, the fact that the Veteran served in the Republic of Vietnam, that he has been assigned a diagnosis of PTSD by psychologist Dr. J.G.L. while in charge of a VA Vet Center based on his reported stressor events grounded in the fear for his life, and Dr. J.G.L.'s findings that the Veteran's PTSD was the result of events which he experienced while in-service in Vietnam support his claim for entitlement to service connection for PTSD. 

The evidence against the claim consists of the January 2013 and September 2015 VA evaluation reports noting the examiners' findings that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, as psychologist Dr. J.G.L. notes in an October 2010 statement that he met the Veteran in 1982 when he was in charge of a VA Vet Center, found the Veteran met the criteria for PTSD at that time, and further found the Veteran met the criteria for PTSD after meeting with him in May 2010 and administering additional clinical testing, the Board finds the evidence of record is in equipoise as to whether the Veteran has a current psychiatric disorder.  McLain v. Nicholson, 21 Vet. App. 319 (2007 (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated).  

Thus, upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran has a diagnosis of PTSD related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of PTSD based on his fear of hostile military or terrorist activity.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal. 


ORDER

The service connection claim for an acquired psychiatric disorder, to include PTSD, is reopened. 

Service connection for PTSD is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


